United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4189
                                    ___________

Coy Stephen Lyons,                     *
                                       *
            Plaintiff-Appellant,       *
                                       *
Davison Transport, Inc.,               *
                                       * Appeal from the United States
            Intervenor-Plaintiff,      * District Court for the Eastern
                                       * District of Arkansas.
       v.                              *
                                       *      [UNPUBLISHED]
Potlatch Corporation,                  *
                                       *
            Defendant-Appellee.        *
                                       *
                                  ___________

                              Submitted: October 14, 2005
                                 Filed: March 6, 2006
                                  ___________

Before BYE, BEAM, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Coy Stephen Lyons, a tanker-truck driver for Davison Transport, Inc., appeals
the district court's1 grant of summary judgment to Potlatch Corporation (Potlatch) in


      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, sitting by consent of the parties pursuant to 28 U.S.C. § 636(c).
Lyons' diversity suit against Potlatch for negligence under Arkansas law. The district
court held that Potlatch owed Lyons, a business invitee, a duty to use ordinary care to
maintain its Cypress Bend mill facilities in a reasonably safe condition while Lyons
unloaded sodium hydrosulfide (NaHS) at the mill in September of 1996. The court
found that Potlatch did not violate that duty. The court also found that Potlatch did
not exercise control over the NaHS unloading process, rendering inapplicable a duty
under Arkansas law to exercise reasonable care in exercising such control. See Elkins
v. Arkla, Inc., 849 S.W.2d 489, 490 (Ark. 1993). We agree with both conclusions.

       We have carefully considered Lyons' arguments to the contrary. Upon de novo
review, Liszewski v. Target Corp., 374 F.3d 597, 599 (8th Cir. 2004), we find no error
in the district court's grant of summary judgment and affirm on the basis of its well-
reasoned memorandum order, see 8th Cir. R. 47B.
                          ______________________________




                                         -2-